COLORADO COURT OF APPEALS                                        2017COA65


Court of Appeals No. 15CA1394
Lake County District Court No. 14CR32
Honorable D. Wayne Patton, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

William Steven Berry,

Defendant-Appellant.


           JUDGMENT AFFIRMED IN PART AND VACATED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                  Division II
                        Opinion by JUDGE J. JONES
                        Dailey and Berger, JJ., concur

                           Announced May 18, 2017


Cynthia H. Coffman, Attorney General, Jacob R. Lofgren, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Elkus Sisson & Rosenstein, P.C., Donald C. Sisson, Reid J. Elkus, Denver,
Colorado, for Petitioner-Appellant
¶1    A jury found William Steven Berry guilty of embezzlement of

 public property and first degree official misconduct. He appeals,

 contending that (1) there was insufficient evidence to support the

 convictions; (2) the district court erred in defining for the jury

 “public property” as used in the embezzlement statute; and (3) the

 embezzlement conviction and felony theft acquittal were

 inconsistent, requiring that the embezzlement conviction be

 vacated.

¶2    We affirm Berry’s conviction for first degree official

 misconduct, but, because we conclude that there was insufficient

 evidence to prove the embezzlement of public property charge, we

 vacate that conviction.

               I. Relevant Facts and Procedural History

¶3    Berry was a sheriff’s deputy when he and two other deputies

 responded to a domestic violence call involving a husband and his

 wife. The wife told the officers that her husband owned four guns

 and she wanted them removed from her home. The officers took the

 guns and put them in the Lake County Sheriff’s evidence locker,

 where the guns remained while the domestic violence charges

 against the husband were pending.

                                     1
¶4       After those charges were resolved, the district attorney

 authorized the sheriff to either destroy the guns or return them to

 their rightful owner. Because the owner of the guns (the husband)

 had been deported from the United States, the sheriff could not

 return them to him (even if he were otherwise legally entitled to

 them), so the sheriff planned to destroy them. However, before the

 guns were destroyed, Berry supposedly bought the guns from the

 wife.

¶5       Berry saw the wife while he was on duty, in full uniform, and

 driving his patrol car. He followed her in his patrol car to a nearby

 gas station and approached her to discuss buying the guns. When

 she questioned the legality of such a sale, Berry said, “of course [it

 is legal]. I am a representative of the law. If I come to you with this

 offer, it is because I can do it, because it is legal.” The wife agreed

 to sell the guns, including a rare and valuable pistol, to Berry, for

 $500.

¶6       After obtaining the guns, Berry gave one of them to the deputy

 in charge of the evidence locker who had released the guns, and

 agreed to sell the pistol to an out-of-state buyer.



                                      2
¶7    Both Berry and the wife agreed that Berry paid the wife $500

 for the guns, but the evidence regarding how or from whom Berry

 obtained possession of the guns was inconsistent. Berry argued

 that the wife signed a sheriff’s department release form and then

 sold the guns to him a week later. But the wife testified that she

 never signed the release form, denied that she had ever gone to the

 sheriff’s office to pick up the guns, and testified that she never saw

 the guns after she asked the officers to remove them from her

 home.

¶8    As a result of these events, the People charged Berry with

 embezzlement of public property, felony theft, taking possession of

 a firearm before completion of a firearms transfer background

 check, and first degree official misconduct. The district court

 instructed the jury, over defense counsel’s objection, that “property

 is something owned or possessed.” The jury acquitted defendant of

 felony theft and the background check charge, but found him guilty

 of embezzlement of public property and first degree official

 misconduct.




                                    3
       II. The Evidence Was Insufficient to Support the Embezzlement
                                Conviction

¶9       Berry argues that the evidence admitted at trial was, for two

  reasons, insufficient to support a guilty verdict on the

  embezzlement charge. First, he argues that the statute under

  which he was charged — section 18-8-407, C.R.S. 2016 — requires

  proof that the property he converted — the four guns — was owned,

  and not merely possessed, by Lake County, and that there was no

  evidence that Lake County owned the guns. Second, he argues that

  there was no evidence that he converted the guns: he had no

  authorization to remove them from the Sheriff’s Office evidence

  room, and it was undisputed that another deputy actually removed

  them from the evidence room. We agree with Berry’s first

  argument, and therefore do not reach his second.

                          A. Standard of Review

¶ 10     Berry’s first argument requires us to determine two things.

  Initially, we must determine the meaning of “public property” in

  section 18-8-407(1). That, of course, is an issue of law that we

  decide de novo. Marsh v. People, 2017 CO 10M, ¶ 19. If we

  determine that “public property” in section 18-8-407(1) is limited to


                                     4
  property that is publicly owned, we must then determine whether

  the evidence was sufficient to establish that element.1 That too is

  an issue that we decide de novo. Id.

      B. “Public Property” as Used in Section 18-8-407(1) Is Limited to
       Property Owned by the State or a Political Subdivision Thereof

¶ 11     Section 18-8-407(1) provides as follows:

              Every public servant who lawfully or
              unlawfully comes into possession of any public
              moneys or public property of whatever
              description, being the property of the state or
              of any political subdivision of the state, and
              who knowingly converts any of such public
              moneys or property to his own use or to any
              use other than the public use authorized by
              law is guilty of embezzlement of public
              property. Every person convicted under the
              provisions of this section shall be forever
              thereafter ineligible and disqualified from being
              a member of the general assembly of this state
              or from holding any office of trust or profit in
              this state.

¶ 12     Because no statutory provision defines the term “public

  property” as used in section 18-8-407(1), we must determine the

  General Assembly’s intent in using the term by employing

  well-established maxims of statutory construction.

  1If we determine that “public property” includes property merely
  possessed by the state, we don’t need to decide whether the
  evidence was insufficient to show that Lake County possessed the
  guns because Berry doesn’t argue that it isn’t.
                                     5
¶ 13   We begin by attributing to the words and phrases used in the

  statute their plain and ordinary meanings. People v. Perez, 238
P.3d 665, 669 (Colo. 2010). And we consider the words or phrases

  at issue in context — both in the context of the statute of which the

  words or phrases are a part and in the context of any

  comprehensive statutory scheme of which the statute is a part.

  People v. Hill, 228 P.3d 171, 173-74 (Colo. App. 2009); see Krol v.

  CF & I Steel, 2013 COA 32, ¶ 15. By applying these principles, we

  may discover more or less direct clues to the meaning of the

  pertinent words or phrases, while harmonizing that meaning with

  the remainder of the related statutory provisions. See Doubleday v.

  People, 2016 CO 3, ¶ 20 (court must “read the scheme as a whole,

  giving consistent, harmonious, and sensible effect to all of its

  parts”). And if, after applying these principles, we determine that

  the relevant words or phrases are unambiguous, we enforce them

  as written, and we won’t resort to other rules of statutory

  construction. People v. Zapotocky, 869 P.2d 1234, 1238 (Colo.

  1994); People v. Shores, 2016 COA 129, ¶ 16.

¶ 14   But sometimes applying these principles to statutory language

  fails to yield a clear meaning; the language remains susceptible of

                                     6
  more than one reasonable interpretation. See People v. Diaz, 2015
CO 28, ¶ 13 (“[I]f the statutory language is susceptible of more than

  one reasonable interpretation, it is ambiguous . . . .”). When that is

  the case, we may, indeed must, employ other rules of statutory

  interpretation. Id.; People v. Jones, 2015 CO 20, ¶ 10. Those rules

  include rules adopted by the General Assembly, see, e.g., § 2-4-203,

  C.R.S. 2016, and those created by the courts, see Jones, ¶ 10.

  Which of these rules sheds light obviously varies from case to case.

¶ 15   So, does the term “public property” have a plain meaning?

  Considered in isolation, it doesn’t. Or at least its meaning is not

  sufficiently plain to resolve the issue before us.2 This is because, in

  ways relevant to this case, “property” can mean different things. A

  perusal of various dictionaries shows that “property” can mean

  something either owned or possessed — a definition that would

  support the People’s position — or something owned (i.e., something

  2 We acknowledge that the division in People v. Gallegos, 260 P.3d
15, 22 (Colo. App. 2010), applied a definition of “public property”
  from Black’s Law Dictionary in assessing the legal sufficiency of an
  embezzlement charge under section 18-8-407, C.R.S. 2016. That
  definition is “state- or community-owned property not restricted to
  any one individual’s use or possession.” Black’s Law Dictionary
  1254 (8th ed. 2004). But the division didn’t engage in any statutory
  interpretation, nor did it take account of different definitions of
  “property” from other sources.
                                     7
  that someone has the exclusive right to possess, enjoy, and dispose

  of) — a definition that would support Berry’s position. See, e.g.,

  Merriam-Webster’s Collegiate Dictionary 996 (11th ed. 2004);

  Webster’s Third New International Dictionary 1818 (2002); The

  American Heritage Dictionary 1405 (4th ed. 2000); Webster’s Third

  New International Dictionary 1818 (1976); Webster’s New

  International Dictionary 1984 (2d ed. 1940).3 Adding the word

  “public” to the term aids little in determining the meaning of

  “property” under the statute because that word merely indicates

  whose property must be converted.

¶ 16   Turning to the context of the language, we see that it gives

  some indication of the meaning of “public property.” Immediately

  following the term “public property” is the modifying or explanatory

  phrase “being the property of the state or any political subdivision

  of the state.” The phrase “property of the state” tends to indicate

  that property subject to the statute is property belonging to the

  3Case law recognizes that dictionary definitions may be helpful in
  determining the meaning of undefined statutory terms. See, e.g.,
  People v. Graves, 2016 CO 15, ¶ 33; People v. Janousek, 871 P.2d
1189, 1196 (1994); People v. Oliver, 2016 COA 180M, ¶ 35. But
  we’re mindful of the limitations and imperfections of such sources.
  See United States v. Costello, 666 F.3d 1040, 1043-44 (7th Cir.
  2012).
                                    8
  state. See United States v. Mason, 218 U.S. 517, 521, 531 (1910)

  (applying federal statutes; court clerk not guilty of embezzling

  “public moneys” or “money or other property of the United States”

  because the funds received never “belong[ed] to” the United States)

  (citation omitted); Fellers v. State, 136 S.W.2d 217, 217-18 (Tex.

  Crim. App. 1940) (embezzlement statute prohibiting an agent from

  embezzling “property of” a principal or employer requires proof that

  the agent received property belonging to the principal). And the

  concept of “belonging to” would, in turn, seem to equate to

  ownership. Cf. United States v. Klinger, 61 F.3d 1234, 1239-40 (6th

  Cir. 1995) (under federal embezzlement statute, “the use of the

  possessive phrasing ‘of the United States’ confirms that federal

  ownership of stolen property is a jurisdictional prerequisite”).

¶ 17   Also, a person is culpable under section 18-8-407(1) only if he

  “knowingly converts any of such public moneys or property to his

  own use or to any use other than the public use authorized by law.”

  (Emphasis added.) This language seems inconsistent with the

  notion that “public property” includes property merely possessed by

  the state; one would ordinarily think of property designated by law

  for a public use as property owned by the government.

                                     9
¶ 18   Nonetheless, we are not quite persuaded that these contextual

  clues give unambiguous meaning to the term “public property.” We

  look then to other interpretive aids. We find former laws on the

  same subject, the objective of the statute, and common law

  particularly helpful. See § 2-4-203(1)(a), (d); Martin v. People, 27
P.3d 846, 851 (Colo. 2001).

¶ 19   Since statehood, Colorado has had a statute criminalizing

  embezzlement of public property by public officials. The earliest

  such enactment applied to the embezzlement of money and tangible

  items, including “property of whatever description it may be, being

  the property of said state, county or corporate body.” G.L. 1877,

  § 658. It was accompanied by a statute criminalizing the failure of

  a public official to remit money “belonging to this state” to the

  public fund for which the official was holding the money, including,

  in addition to those funds specifically named, “any other fund now

  in being or hereafter to be established by law for public purposes.”

  G.L. 1877, § 659. For many years, these laws remained unchanged

  in any relevant way. See G.S. 1883, §§ 768, 769 (for the first time

  both titled as “Embezzlement”); Mills’ Ann. Stat. §§ 1245, 1246

  (1891); R.S. 1908, §§ 1691, 1692; C.L. 1921, §§ 6735, 6736; C.S.A.

                                    10
  1935, Ch. 48, §§ 100, 101; §§ 40-5-17, -18, C.R.S. 1953; §§ 40-5-

  16, -17, C.R.S. 1963. Section 18-8-407 appears to be a direct

  descendent of the first embezzlement statute.

¶ 20   In 1889, the General Assembly adopted additional prohibitory

  statutes relating to the misuse of public money by public officials.

  These statutes addressed using public funds for private purposes,

  lending public money, and contracting to obtain a benefit from

  depositing public money with another. 1889 Colo. Sess. Laws

  297-99; see People v. Schneider, 133 Colo. 173, 176-77, 292 P.2d
982, 984-85 (1956) (discussing such laws); Moulton v. McLean, 5
Colo. App. 454, 459-61, 39 P. 78, 80-81 (1895) (same). Our

  appellate courts have recognized that these provisions were enacted

  to carry out article 10, section 13 of the Colorado Constitution,

  which says: “The making of profit, directly or indirectly, out of state,

  county, city, town or school district money, or using the same for

  any purpose not authorized by law, by any public officer, shall be

  deemed a felony, and shall be punished as provided by law.” See

  Schneider, 133 Colo. at 177, 292 P.2d at 985; Moulton, 5 Colo. App.

  at 461, 39 P. at 81.



                                    11
¶ 21   The objective of this constitutional provision is to prohibit the

  misuse of money belonging to the public and which is designated

  for some public purpose. We think this objective at least implicitly

  contemplates ownership of the money or property by the public,

  and not mere custody or possession. And therefore, absent any

  indication to the contrary, statutes enacted to further this objective

  are so limited. The nature and timing of enactment of the

  embezzlement statute from which section 18-8-407 is derived

  indicates that the first embezzlement statute was among those

  statutes.

¶ 22   Now, it is true that section 18-8-407 is not worded precisely as

  it was for the better part of a century.4 But it retains language from

  the older versions relating to the nature of the property: the

  property must be “property of the state.” § 18-8-407 (emphasis

  added). And the current version, like the earlier statutes relating to

  use of public money held by public officials, expressly contemplates

  a “public use” for the property. So we conclude that the cases

  4 It appears that the General Assembly adopted the current
  language in 1967. See Ch. 312, sec. 7, § 40-5-16, 1967 Colo. Sess.
  Laws 575 (and limiting the statute to embezzlement of “public
  moneys”); Ch. 121, sec. 1, § 18-8-407, 1971 Colo. Sess. Laws 462
  (adding back in “public property”).
                                    12
  applying related statutes support the notion that section 18-8-407

  furthers the objective of article 10, section 13 — to prohibit misuse

  of money and property owned by the public.

¶ 23   Our preliminary conclusion that “public property” as used in

  section 18-8-407(1) means property owned by the public finds

  further support in cases addressing misuse of public money. In

  Wright v. People, 104 Colo. 335, 341-42, 91 P.2d 499, 502-03

  (1939), the supreme court, applying a related statute (one of those

  adopted in 1889) barring the use of “public funds or moneys” for

  private purposes, held that certain money received by a county

  official wasn’t subject to the statute because it didn’t “belong[] to”

  the county: the money “never was a part of the public funds of the

  county; it belonged to [private individuals].”

¶ 24   A few years later, in Starr v. People, 113 Colo. 268, 157 P.2d
135 (1945), the court, applying the same statute, held that fees,

  fines, and penalties collected by public officials were funds subject

  to the statute because the officials were obligated to turn them over

  to the state treasurer. In so holding, the court expressly

  distinguished the facts from those in Wright; in Starr, the money



                                     13
  belonged to the state, while in Wright it did not. Id. at 274, 157

  P.2d at 137.

¶ 25   And in People v. Fielden, 162 Colo. 574, 427 P.2d 880 (1967),

  the court clearly indicated that the same statute applies only to

  funds owned by the government:

             An essential element of the crime of
             “embezzlement” or “criminal conversion”
             charged herein is that the property must be
             owned by another and the conversion thereof
             must be without the consent and against the
             will of the party to whom the property belongs,
             coupled with the fraudulent intent to deprive
             the owner of the property.

  Id. at 576, 427 P.2d at 881 (citation omitted).

¶ 26   Given the similarity between the statute applied in Wright,

  Starr, and Fielden and section 18-8-407,5 and their shared

  objective, a similar limitation on the application of the latter makes

  sense.

¶ 27   And if these indications weren’t enough, considering the

  common law origin and purpose of the crime of embezzlement

  5 The statute applied in Wright, Starr, and Fielden provided that any
  public officer who “convert[ed] to his own use . . . , . . . use[d], by
  way of investment . . . , or . . . ma[d]e way with or secrete[d] any . . .
  public funds or moneys . . . received for safe keeping, disbursement,
  transfer, or for any other purpose” would be subject to five years’
  imprisonment. C.S.A. 1935, Ch. 48, § 262.
                                     14
  confirms that mere custody or possession of money or property is

  insufficient to support an embezzlement charge under section

  18-8-407.

¶ 28   At early common law, larceny was the first “theft” crime. A

  person committed larceny by taking property owned by another

  from the owner’s possession without the owner’s consent. Such a

  “trespass in the taking” was a required element of the offense. 3

  Wayne R. LaFave, Substantive Criminal Law § 19.1(a), at 57 (2d ed.

  2003). So if one was already in lawful possession of the owner’s

  property, he committed no trespass in the taking — and hence no

  larceny — by later converting it to his own use. To remedy this

  problem, legislatures created the crime of embezzlement, which

  doesn’t require a trespass in the taking. Id. at §§ 19.1(a)-(b),

  19.6(a); see Gill v. People, 139 Colo. 401, 407, 339 P.2d 1000, 1003

  (1959); Phenneger v. People, 85 Colo. 442, 454, 276 P. 983, 987

  (1929) (“Embezzlement is common law larceny extended by statute

  to cover cases where the stolen property comes originally into the

  possession of the defendant without a trespass.” (quoting Moody v.

  People, 65 Colo. 339, 339, 176 P. 476, 476 (1918))).



                                    15
¶ 29   Embezzlement therefore “includes all cases where one intrusts

  the care of his property to another, as his agent, who fraudulently

  appropriates it to his own use, or fraudulently misapplies it. It is

  made to cover a class and kind of larceny where the property stolen

  comes into the hands of the defendant originally with the owner’s

  consent . . . .” Moody, 65 Colo. at 340, 176 P. at 476 (emphasis

  added); accord Lewis v. People, 109 Colo. 89, 97-98, 123 P.2d 398,

  403 (1942). It’s a crime against the owner of the property. People v.

  Feldstein, 174 N.E. 843, 845 (Ill. 1931).

¶ 30   From all of this, we think it necessarily follows that “public

  moneys or public property” in section 18-8-407 means (and is

  limited to) money or property owned by the public (i.e., the state or

  one of its political subdivisions).6


  6 We therefore apply a meaning of “public property” like that applied
  by the division in Gallegos. One part of the definition applied in
  Gallegos is potentially confusing. That definition is, as noted above,
  “state- or community-owned property not restricted to any one
  individual’s use or possession.” 260 P.3d at 23 (quoting Black’s
  Law Dictionary at 1254). But what does “not restricted to any one
  individual’s use or possession” mean? Does it mean that public
  property does not include state-owned property that is used by only
  one public official or employee (such as, say, a computer or
  automobile)? No. As earlier versions of Black’s show, that phrase
  is merely another way of saying privately owned property. See
  Henry Campbell Black, Dictionary of Law 963 (1891) (public
                                         16
¶ 31   Contrary to the People’s suggestion, People v. Skrbek, 42 Colo.

  App. 431, 599 P.2d 272 (1979), does not support their position that

  mere custody or possession of money or property by the government

  is sufficient. In that case, the division applied section 18-8-407.

  The funds at issue were funds distributed by the federal

  government to the state to be used by the state for crime prevention

  and control. The division held that the state’s “qualified ownership”

  of the funds was sufficient to support the charge. Id. at 432, 599

  P.2d at 272-73; see also Price v. People, 78 Colo. 223, 226, 240 P.
688, 689 (1925) (“[Q]ualified ownership is sufficient to support a

  charge of embezzlement.”) (applying an unspecified public official

  embezzlement statute). We read Skrbek as consistent with the

  notion that public ownership of funds or property is a necessary

  element of a charge under section 18-8-407.




  property includes “those things which are publici juris, . . . and
  therefore considered as being owned by ‘the public,’ the entire state
  or community, and not restricted to the dominion of a private
  person”); id. at 965 (“publici juris” means “things which are owned
  by ‘the public;’ that is, the entire state or community, and not by
  any private person”).
                                    17
¶ 32   Having determined the meaning of “public property” in section

  18-8-407, we turn to determining whether the firearms at issue fall

  within that meaning.

            C. Berry Did Not Convert Any “Public Property”

¶ 33   The People concede that Lake County didn’t own the guns.

  And the People have never alleged that any other public entity

  owned them. There is no evidence of such ownership in the record;

  rather, the evidence shows that the husband owned them. The

  evidence, therefore, even viewed in the light most favorable to the

  People, see Dempsey v. People, 117 P.3d 800, 807 (Colo. 2005), is

  insufficient to support Berry’s conviction for embezzlement. We

  vacate that conviction and remand for dismissal of the

  embezzlement charge with prejudice.7

  III. The Evidence Was Sufficient to Support the Official Misconduct
                              Conviction

¶ 34   Berry contends that the evidence didn’t sufficiently prove that

  he committed “an act relating to his office but constituting an

  unauthorized exercise of his official function,” an element of first

  degree official misconduct. More specifically, he argues that his

  7Given our resolution of this issue, we need not resolve Berry’s
  other contentions relating to his embezzlement conviction.
                                    18
  purchase of the guns, under the evidence presented, was not an act

  relating to his office.

¶ 35   Although there is no Colorado legal authority defining the

  scope of acts that “relate to [an] office,” at least one other state has

  a similar official misconduct statute, and its courts have construed

  the term “relating to his office.”

¶ 36   The New Jersey official misconduct statute provides that a

  public servant is guilty of official misconduct when “[h]e commits an

  act relating to his office but constituting an unauthorized exercise

  of his official functions.” N.J. Stat. Ann. § 2C:30-2(a) (West 2016).

  In State v. Schultz, 367 A.2d 423, 430 (N.J. 1976), the defendant

  was a precinct clerk who used “his De facto authority” to cause for

  his personal benefit the cashing of a check made payable, not to

  him, but to the municipal violations bureau. The New Jersey

  Supreme Court rejected the defendant’s argument that cashing the

  check wasn’t part of his official duties as a precinct clerk because

  the fact that his “duties and authority did not in fact extend to such

  activities is not controlling on the question of whether they were

  done under color of office.” Id.



                                       19
¶ 37   More recently, in State v. Bullock, 642 A.2d 397 (N.J. 1994),

  the defendant, a suspended state trooper, retained his police

  identification card, which he then used to detain an alleged drug

  dealer. He also used the card to identify himself as a state trooper

  to another officer. Id. at 398. In affirming the defendant’s official

  misconduct conviction, the court held that “when law-enforcement

  officers commit an act of malfeasance because of the office they

  hold or because of the opportunity afforded by that office, their

  conduct sufficiently relates to their office to support a conviction.”

  Id. at 401.

¶ 38   Like the defendants in the New Jersey cases, Berry committed

  an act relating to his office because he used his office as a sheriff’s

  deputy to facilitate and effectuate the purchase of the guns. Berry

  followed the wife in his police car, spoke to her while in full police

  uniform, and gave her comfort that, because he was a police officer,

  the transaction was lawful.

¶ 39   These facts, when viewed in the light most favorable to the

  prosecution, support a finding by the jury that Berry used his office

  to facilitate and engage in an unlawful transaction and thus

  committed “an act relating to his office but constituting an

                                     20
  unauthorized exercise of his official function.” Thus, we conclude

  that sufficient evidence supports the official misconduct conviction.

                             IV. Conclusion

¶ 40   The judgment of conviction for embezzlement of public

  property is vacated, and the trial court is instructed on remand to

  enter a judgment of acquittal on that charge.

¶ 41   The judgment of conviction for first degree official misconduct

  is affirmed.

       JUDGE DAILEY and JUDGE BERGER concur.




                                   21